Citation Nr: 1630678	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-02 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  Service in the Republic of Vietnam is indicated.  The Veteran is a recipient of the Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, jurisdiction over the case was transferred to the Winston-Salem, North Carolina, RO.

In January 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a June 2014 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a November 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As described in the June 2014 decision, the Board notes that the RO classified the Veteran's claim for service connection as degenerative disc disease, lumbar spine (previously evaluated as spina bifida).  After review of the record, however, the Board has not found any indication that the Veteran has ever contended that his spina bifida is related to service.  The Board therefore views the RO's classification of the claim on appeal as merely noting its prior consideration of the claim, and that the claim is more appropriately characterized as entitlement to service connection for DDD of the lumbar spine.

In the June 2014 decision, the Board also remanded the issue of entitlement to service connection for hypertension.  The RO subsequently granted service connection for hypertension in a November 2014 rating decision and assigned a noncompensable disability rating.  To the Board's knowledge, the Veteran has not disagreed with that decision; the matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

DDD or other disability of the lumbar spine did not have its onset in service and is not otherwise related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's DDD or other disability of the lumbar spine is not the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that the VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in August 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

Pursuant to the June 2014 Board remand, the Veteran was afforded a VA examination in September 2014, the report of which is of record.  As indicated in the discussion below, the examination report and medical opinion indicate that the VA examiner thoroughly reviewed the Veteran's past medical history, documented her complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that September 2014 VA examination report and medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis and diseases of the nervous system, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has DDD of the lumbar spine, which was incurred during his active military service.  Specifically, he contends that, while stationed in the Republic of Vietnam, he was on the top of an armored personnel carrier (APC), which was hit by a rocket propelled grenade (RPG).  See the Veteran's statement dated August 2008.  The explosion caused him to fall off the APC, injuring his back.  Id.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from June 1967 to May 1969.  His service personnel records show that he was stationed in the Republic of Vietnam and received the Combat Infantry Badge and the Purple Heart Medal.  His service treatment records (STRs) are pertinently absent any documentation of in-service complaints of back pain.  Notably, the Veteran's May 1969 separation examination did not document a low back disability.

Nevertheless, the Veteran is competent to report his personal history, and the Board also finds him credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board finds that injuries of the type described by the Veteran are consistent with the circumstances of his combat service in Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002) (when a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service).

As the combat presumption contained in 38 U.S.C.A. § 1154(b) is applicable to the current case, the Board must also determine whether the Veteran incurred the claimed disability, not merely an injury, while in combat.  See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (the Board is required to apply the section 1154(b) presumption to the separate question of whether a veteran also suffered a permanent disability while on active duty).  The Veteran has the right to invoke the 38 U.S.C.A. § 1154(b) presumption in order to show both the cause of a disability and that he incurred the disability itself while in service.  Id. at 999, quoting Shedden, 381 F.3d at 1166-67 (emphasizing the distinction between the cause of a veteran's disability and the disability itself).  Section 1154(b) provides that service connection for the in-service injury may be rebutted by clear and convincing evidence to the contrary.  It also does not negate the need for competent medical evidence if such is required to link a particular disorder to combat service.  

A review of the Veteran's post-service treatment records show that he complained of back pain in 1971.  A VA examination was conducted in August 1971, at which time he reported "back pain in lower part."  An x-ray of the lumbosacral spine revealed spina bifida of the 1st sacral segment; the lumbosacral spine was otherwise normal.  See the VA examination report dated August 1971.  Private treatment records dated in May 2003 documented the Veteran's complaint of numbness and tingling in the lower extremities.  An October 2006 private treatment record noted that the Veteran was following-up on magnetic resonance imaging (MRI), which showed no degenerative disc changes but did reveal significant degenerative changes of the facet joints in the lower back.  A March 2007 private treatment record documented the Veteran's report of "continued back pain," which his treatment provider opined might be related to a shoulder injury.  A past medical history of DDD was documented in June 2008.

In an undated letter received by the RO in February 2009, Krantz Chiropractic Clinic noted that the Veteran "was managed and treated at this facility for a subluxation complex and biomechanical compromise of his spinal column."  However, as the Veteran was last treated in 1992, his records had been shredded.

A May 2011 VA general examination report indicated that the Veteran had low back pain for 15 years.  The Veteran was afforded a VA examination in June 2012 as to his low back claim.  The examiner confirmed a diagnosis of degenerative arthritis of the lumbar spine.  The examiner concluded that the Veteran's "current lumbar spine degenerative arthritis and right lower extremity radiculopathy are not caused by or a result of military service."  The examiner provided detailed rationale.  However, as described in the June 2014 Remand, the June 2012 VA examiner did not concede that the Veteran's in-service event occurred in accordance with U.S.C.S. 1154(b).  In reviewing the VA examiner notes, the Board determined that the VA examiner appeared to question the credibility of the Veteran's statements surrounding his combat and in-service injury.  The Board therefore found the VA examiner's opinion to be flawed; and the matter was remanded to afford the Veteran with a new VA examination.

Pursuant to the June 2014 Board Remand, the Veteran was afforded another VA examination in September 2014 as to his low back disability claim.  The examiner recognized the Veteran's description of in-service injury; in particular, the incident in which his APC was hit by an RPG.  The examiner reviewed the Veteran's medical history, and his contentions of continuing low back symptomatology.  The examiner concluded that the Veteran's claimed low back disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained, "[i]n order to fully evaluate the merits of the Veteran's claim, [his] extensive VBMS file was reviewed in its entirety and in detail, in addition to available VAMC records.  A detailed history was obtained from the Veteran, with additional supporting comments by his wife, who accompanied him."  The examiner further noted that "[a]dditional information to determine the precise date of the Veteran's service-related back injury was obtained by this examiner from the National Cemetery Administration records."  The examiner continued,

Review of the Veteran's enlistment examination is silent for any back complaint.  Review of STRs show[s] no mention of any complaint, diagnosis or treatment for a back condition or injury.  Specifically, on or around the date that the Veteran indicated that he injured his back, on the same day that his friend, C.L.M., was killed, STRs are silent for any note of back complaint, injury, diagnosis or treatment.

Veteran's military separation examination is silent for any back complaint, diagnosis or treatment.

Review of all other available medical records show no indication that the Veteran was treated for a low back condition in the proximate, post military discharge period.

In 1971, Veteran was diagnosed with spina bifida at S1; however, this is a congenital condition that was pre-existing, was stable and showed no degenerative changes.

In subsequent decades, the Veteran developed progressively worsening low back pain, and diagnostic testing and imaging studies have confirmed the presence of degenerative disc disease and degenerative joint disease.

The Veteran's current low back condition is most likely the result of an age and time-related, progressive degenerative process.  There is no objective evidence that this process was initiated by any event, injury or illness incurred in service.  There is no nexus linking the Veteran's claimed service-related back injury of October 24, 1968 to his current back condition.  There is no objective evidence that the Veteran experienced any symptoms associated with any back condition relative to his stated trauma in the period immediately proximate to that event.  There is no objective evidence of the existence of a degenerative low back condition until several decades after the Veteran's separation from the military.

See the VA examination report dated September 2014.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed DDD of the lumbar spine and the Veteran's active duty service outweighs the medical and other evidence suggestive of a nexus.  As indicated above, the September 2014 VA examination report was based on review of the Veteran's medical history, and an interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the September 2014 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the September 2014 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for DDD of the lumbar spine is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of diagnosis and medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic back disability related to his in-service combat injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with degenerative changes or other disability of the lumbar spine during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, the evidence does not document a diagnosis of degenerative changes or other disability of the lumbar spine until years after his military discharge.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding DDD symptomatology dating from service are less probative than the findings of the September 2014 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board would also like to reiterate that it finds that the Veteran's statements as to the incurrence of a back injury in service are credible and consistent with his combat service.  However, the Board does not find that the Veteran's statements together with pertinent treatment records are capable of linking DDD of degenerative joint disease to that original injury, especially where this evidence is contradicted by medical opinion evidence that is based on an adequately expressed rationale.  In this regard, the September 2014 opinion is in part based on the findings that the Veteran's current low back condition is most likely the result of an age and a time-related, progressive degenerative process, and that there is no objective evidence that this process was initiated by any event, injury or illness incurred in service.  This is important to note because the Board finds that as opposed to determining that there is a lack of documented evidence of nexus evidence, the examiner is stating that the existing evidence supports the conclusion that the current low back problems are progressive in nature and that the medical evidence does not support that the symptoms were traumatically caused by combat service.  There is also no competent medical opinion evidence of record that contradicts this opinion or supports a relationship between existing disability and service.  Thus, the Board finds that the greater weight of the relevant evidence is against the claim.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for DDD or other disability of the lumbar spine.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for DDD or other disability of the lumbar spine is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


